                                           23 Filed 03/10/21
       Case 1:20-cv-09581-PGG-JLC Document 26       03/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 SHAUN THOMPSON, et al.,
 on behalf of themselves, FLSA Collective
 Plaintiffs, and the Class,
                                                                20 CV 9581 (PGG) (JLC)
                          Plaintiffs,                           STIPULATION EXTENDING
                                                                DEFENDANTS’ TIME TO
 vs.
                                                                ANSWER AND VACATING
                                                                CERTIFICATE OF DEFAULT
 ELEV8 FOUNDATION INC., ET AL.,

                        Defendants.




       IT IS HEREBY STIPUATED AND AGREED, by and between the Parties in the above

captioned action, acting by means of their respective counsel, that the time for Defendants to

answer, move or otherwise respond with respect to the Complaint in the above matter is hereby

extended through and including April 9, 2021 and that the Clerk’s Certificate of Default is

hereby vacated. There has been no previous request for an extension of time.

       IT IS FURTHER STIPULATED AND AGREED, that Plaintiffs agree to withdraw their

request for a default to be noted and a certificate of default issued and that Defendants agree to

(i) waive all defenses to invalid service of process and (ii) accept service of the Complaint and

all amendments thereon.
        Case 1:20-cv-09581-PGG-JLC Document 26
                                            23 Filed 03/10/21
                                                     03/08/21 Page 2 of 2




For the Defendants:                         For the Plaintiffs:

By: /s/ Shivani Poddar                      By:
Shivani Poddar, Esq.                        C.K. Kee, Esq.
Herrick, Feinstein LLP                      Lee Litigation Group, PLLC
Two Park Avenue                             148 West 24th Street, 8th Floor
New York, New York 10016                    New York, New York 10011
Telephone: (212) 592-1500                   Telephone: (212) 465-1180
spoddar@herrick.com                         Fax: (212) 465-1181
                                            cklee@leelitigation.com

Date:     March 5, 2021                     Date:

SO ORDERED
                                                     March 10, 2021
                                            Date:
U.S.D.J




                                        2
